COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 LAURA JUAREZ,                                 '
                                                              No. 08-12-00365-CR
                            Appellant,         '
                                                                 Appeal from the
 v.                                            '
                                                               210th District Court
 THE STATE OF TEXAS,                           '
                                                            of El Paso County, Texas
                                               '
                           State.
                                               '              (TC# 20120D02286)




                                          ORDER

       The Court GRANTS the Court Reporter=s third request for an extension of time within

which to file the Reporter=s Record until July 7, 2013. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER=S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Mary Ann Marin, Court Reporter for the 210th District

Court, for El Paso County, Texas, prepare the Reporter=s Record for the above styled and

numbered cause, and forward the same to this Court on or before July 7, 2013.

       IT IS SO ORDERED this 15th day of May, 2013.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.